                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                                8:17CR21

     vs.
                                                             JUDGMENT
PETE PANE,

                   Defendant.


    For the reasons set out in the Court’s Memorandum and Order of this date,

    IT IS ORDERED:

    1.     The Defendant’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

           Correct Sentence by a Person in Federal Custody (“§ 2255 motion”), ECF

           No. 244, is denied;

    2.     No certificate of appealability will be issued;

    3.     The Clerk is directed to mail a copy of this Judgment to the Defendant at

           his last known address.

    Dated this 31st day of January 2020.

                                               BY THE COURT:
                                               s/Laurie Smith Camp
                                               Senior United States District Judge
